Preparations for Cancún Climate Change Conference (29 November-10 December) (debate)
The next item is the Council and Commission statements on preparations for the Cancún Climate Change Conference (29 November-10 December).
Mr President, honourable Members, following the conference in Copenhagen, the European Union decided quite quickly to proceed via a gradual, pragmatic approach in the future. Focusing on an 'all or nothing' approach is no longer possible. Gradually, the building blocks must be put in place for a post-2012 framework. We realise that progress on the negotiations on the creation of an ambitious regime to combat climate change beyond 2012 has been very slow. The participants have very widely differing perspectives, something that was evident just recently during the latest official negotiating round in Tianjin, at which very limited progress was made.
Honourable Members, it was against this background that the Environment Council and the European Council put the finishing touches to the European Union position for the conference in Cancún. The positions of the other institutions, and naturally also your motion for a resolution, were noted in the process. It has already been established that Cancún will not produce a legally binding post-2012 framework. Given that the contents of the package of measures for Cancún are not yet clear, the European Union position, which will also offer the European negotiators the necessary flexibility, puts forward various elements. It is at all events clear that the package of measures for Cancún must be balanced, which means it must contain elements making it possible to accommodate both the developing and the developed countries. What, then, are the main elements of the EU's position?
First and foremost, there is the need to achieve a balanced result; to balance negotiating rights in the context of the Kyoto Protocol and of the Convention on the one hand, and within the frameworks themselves on the other.
Secondly, there are the conditions for a second commitment period in the context of the Kyoto Protocol.
Thirdly, there are the outlines of essential components of the Bali Action Plan, namely a common vision, mitigation, adaptation, technologies and financing. The EU maintains its view that a single legally binding instrument is the best way to give shape to the post-2012 framework. Given that, last year, this position gave rise to a great deal of misunderstanding and that this is also very important in the international negotiations, the EU intends to adopt a flexible stance: flexible with regard to a second commitment period, but subject to the fulfilment of certain conditions. What are these conditions? All the major economies must be involved in this post-2012 framework. The framework must be ambitious and effective, environmental integrity must be guaranteed and progress must be made on reforming the current market mechanisms and on introducing new mechanisms. In addition, the developed countries must demonstrate that they are indeed meeting their financial commitments, particularly with regard to the fast-start financing. The European Union and its Member States have presented the first in-depth, transparent report on the implementation of these financial commitments and will have contributed EUR 2.2 billion in 2010. I hope that this report will help restore confidence among parties.
The Belgian Presidency takes the view that tangible, specific measures are needed to meet the expectations of the parties and also to ensure confidence in the multilateral process within the framework of the United Nations Framework Convention on Climate Change (UNFCCC). We shall make every effort to contribute to the achievement of the European Union's objectives. In this regard, we shall also be counting on you, as always, honourable Members, to help disseminate and, of course, also reinforce this message.
Member of the Commission. - Mr President, I, of course, share very much what we just heard from the Belgian Presidency. I am also looking forward to working with you in Cancún. It is very clear that the legally-binding deal that the EU was ready for last year and that we are still ready for will, unfortunately, not be the outcome of Cancún - not because of us, but because others are not ready for it. It is true that we are heading for a package which is balanced but, I would also say, substantial and ambitious.
We were actually the first this spring, in February/March, to come forward with the idea of pursuing a stepwise approach in order to build on the Copenhagen Accord and secure the momentum now continuing in Cancún. But although there seems to be agreement that this is what we should bring home from Cancún - a balanced package - it is easy to say that is what every party would like but more difficult to agree on what that then means.
What is a substantial balanced package? Here I would say that, seen from a European perspective, it is clear that we will insist on the need to anchor mitigation pledges, set up an enhanced MRV system and promote the carbon markets. We should, of course, also have decisions on REDD+, adaptation, technology, finance and capacity-building. All these elements will have to be reflected in a package that we consider balanced.
One thing I would like to emphasise is that we, the European Union, must remain clear on our conditions for a second commitment period under the Kyoto Protocol. We must use these conditions to raise the level of ambition and to get others to move. The conditions attached to a possible second commitment period are very important for environmental integrity and the ambition of the future climate regime. The EU alone under a second commitment period is neither sufficient nor credible. Therefore we need to stick to our conditions to lever positive responses from our partners. I must say that it is my clear impression - also from the pre-COP - that there is growing acknowledgement of our arguments on this.
The draft resolution that we have in front of us addresses all the areas that I just mentioned. The Commission welcomes very much the guidance being offered by Parliament, even if not all of it can be taken fully on board.
To mention just one example: some of you suggest that we have another target than the two-degree target. A main priority for us in Cancún will be not to start reopening the Copenhagen Accord and not to start backtracking from what we already have.
I would also like to take this opportunity to emphasise that the EU needs to deliver on our fast-start pledges from Copenhagen. I can tell you honestly today: we are almost there. But we still need EUR 200 million from Member States in order to be exactly where we promised to be in Copenhagen. I take it that you can hear the difference between being able to say, in Cancún, on behalf of the European Union: 'We have delivered', and saying: 'We have almost delivered'. I really think we should use the remaining days up to Cancún to try to deliver all we pledged in Copenhagen.
I have not mentioned targets: not because they are not important, as they definitely are, and the EU, this year as well as last, would say that we are still ready to go to 30% provided others deliver as well. No change there. If targets are not being debated that much now, I think this is because a lot of other parties are not that ready - for reasons that you know - to discuss targets in Cancún. I think what is important is to anchor the pledges from the Copenhagen Accord into the formal text. From that we can improve things.
But I must also say that, no matter what comes out of Cancún, I think it is crucial for us after Cancún to continue to have an intelligent climate policy with ambitious targets, whilst at the same time handling our energy challenges, as you have just been discussing. We can push for innovation and job creation and we can set ambitious targets.
My final point is that we are working to ensure the implementation of the Treaty of Lisbon - obviously - and I can assure you that we will inform Parliament's delegation at every stage of the progress of the negotiations. Of course there will be daily briefings with Parliament's delegation, and we will try to work very closely together.
We strongly welcome the support indicated in the motion for a resolution to ensure that the EU speaks with one voice. I think that this is one of the main challenges in Cancún: whoever speaks on behalf of the European Union, our partners outside Europe can be sure that they will be met with the same kind of priorities and the same kind of messages. That is the way our priorities will best be heard.
on behalf of the PPE Group. - (DE) Mr President, Mrs Schauvliege, Commissioner, if we are to learn anything from Copenhagen, where you, Commissioner, were of course President, then it should be that the European Union must speak with one voice at such conferences in future. We may have different opinions here on one or two points, but if we as Europeans are divided in what we say there, we will not be considered credible, and if we are not credible other people will not follow us. Indeed, why should they? It is therefore right for the figures we decided on under Chancellor Merkel essentially to be retained and form the basis for this negotiation. I share your opinion that the ambitious two-degree targets should not now be seriously questioned and a significantly lower degree figure considered, because that will make the ability to meet these targets very much more difficult and people will shy away from us.
I am very concerned that we are putting our intellectual property at risk. Our industry is investing money and manpower in development. If we now go and slacken the fence around this intellectual property and leave the holes in the fence that currently exist, then we will lose the valuable elements, namely our intellectual property. I am all in favour of the transfer of technology, but our enterprises must also see the sense in investing in it, and therefore the intellectual property must not be watered down.
As regards commitments, I am also inclined to demand serious commitments from our partners worldwide. However, they must be credible and it must be feasible for these countries to fulfil them. Otherwise they will do exactly the opposite of what we want, in other words they will distance themselves from us. Presenting ourselves in a credible manner in Cancún is therefore important. The major decisions will then be taken later in Johannesburg, but we need to prepare the ground in Cancún. I am a farmer by profession. If the ground is not properly prepared, there will be no harvest. Let us concentrate on preparing good ground.
Mr President, ahead of the Copenhagen summit we had very high expectations. The outcome was not so good. The day we left Copenhagen it was snowing heavily and it was extremely cold in the meeting rooms. It was not only Copenhagen that experienced a chilling of the temperatures, but the whole environment debate. It could be said that the climate is further down the political agenda today than it was prior to Copenhagen. This is regrettable, but the fact is that it is our job to ensure that the Cancún summit achieves better results and to deal with and improve on the outcome of Copenhagen. How are we going to do that? We will do it, as representatives of Europe, by taking a leading role. That was also exactly what the UN climate chief, Christina Figueres, called for when she talked during a video conference with those of us from the European Parliament who will be going to Cancún. We need to show leadership, and we will do this by, among other things, actually implementing everything we promised in Copenhagen - not just almost everything, but absolutely everything.
Then, of course, we need to ensure that we get more people on board. Together with other specific decisions in Cancún on deforestation, technology transfer and on a way forward for a second commitment period under Kyoto, this could prepare the way for an international climate agreement in 2011. I do not think that our expectations should be too low ahead of Cancún.
on behalf of the ALDE Group. - Mr President, there is not much enthusiasm for tackling global warming at the moment, rather widespread public scepticism. At the beginning of the year we saw snow on the ground yet, if you look at the figures, you will see that the first six months of this year were the warmest on record across the globe. That is a simple fact.
I want an international agreement in place as soon as possible but I have concerns about the nature of such an agreement. The distinction between developed and developing countries strikes me as odd. I wonder how long it is going to be before some of the developing countries overtake the poorest European countries. I look at the climate change conferences, the enthusiasm with which Saudi Arabia supports the idea of carbon capture and storage being put in the CDM. Saudi Arabia can surely invest a bit of its own money in doing these things. Why should we contribute towards it?
I am worried about the European Union being left behind by the pace of change and I think climate change initiatives and our ability to tackle global warming offer great opportunities. China is planning on reducing its carbon intensity by 45% over the next decade. That means investment in new power stations replacing the old ones; it means improving its energy efficiency. There is a real difficulty here in that, if we cannot compete with the Chinese now, how are we going to compete with a more energy-efficient China in years to come?
I want to see our cap tightened. I want us to move up from 20% to 30%. I want us to see carbon prices rise so we drive forward the low carbon investments in the future. I wish I had more conviction that within the Commission there was agreement that this really should be considered and done. I just do not feel that this is happening at the moment. I know this Commissioner's enthusiasm for the subject. I am not sure she has the full backing of the college. But maybe we need a fallback position?
We do need a fallback position, and fundamentally that must be to drive forward our energy efficiency. Just a few minutes ago we heard Commissioner Oettinger's plans to bring forward some legislation in the New Year. That legislation has got to be ambitious. We have got to save our resources. We have got to become more competitive.
Mr President, Commissioner, ladies and gentlemen, I could have limited my speech to simply recalling the images of this summer in Russia or southern Asia, to reminding you of the absolutely urgent need to combat climate change and, since we are talking about Europe, to move immediately, or as soon as we possibly can, to a target of 30% by 2020 for greenhouse gas emissions. Today, if we make no changes, we shall reach 19%. We have practically already reached the target that we set ourselves, so we can no longer speak of European ambition if we speak of 20%.
As far as I am concerned, I am not an obvious admirer of the carbon market, but if we stay at 20%, we can be sure that we shall be treating the carbon market as a species in danger of extinction and not as a lever in the fight against climate change. Moving to 30% would potentially raise EUR 8 billion for European budgets by auctioning quotas. We know 30% is possible. In particular, a binding 20% energy efficiency target would mean a million European jobs. This represents savings of EUR 1 000 per household in Europe and, since Commissioner Oettinger mentioned Nabucco, it is the equivalent of 15 Nabuccos.
Are we then going to kill off European businesses if we move to 30%? Obviously not. Every study shows this to be so. Some sectors potentially at risk are affected, but the means exist, and until now, the sectors that threaten Europe with extinction are the sectors that have been the beneficiaries of European energy policy. They have gained billions of euros thanks to European climate policy.
Moving to 30% would mean clearly siding with those who are bringing about change, siding with those who are making tomorrow's world. I should also like to cite some figures. According to the Ernst & Young 2010 Barometer, China and the United States are the most attractive countries for the development of renewable energy. According to a recent study, only three of the 50 businesses identified as world leaders in green technology are located in Europe; the others are in Asia or the United States.
It is therefore absolutely essential to move to 30%, and I shall conclude by echoing the words of Barack Obama when he said that we could abandon the jobs of the future to our competitors or we could seize the opportunity of the century, as they have already begun to do. The nation that pioneers the energy of the future would be the pioneer nation of the 21st century, he said. He lost the elections. Let us take up this leadership in energy transition and the new economy.
on behalf of the ECR Group. - (CS) Mr President, although I am a signatory to the resolution on the forthcoming climate conference, I also have some critical comments and reservations regarding our resolution. You know, I am pleased that the optimism which we always broadcast to the world before every conference in the past, and which was then transformed into enormous scepticism, is not so prevalent this time. I am delighted that we understand that this conference will not produce a global agreement, and everyone in this Chamber knows that without a global agreement, Europe alone, even if it ambitiously increased its own plans by 100%, would not have the slightest influence on global climate change.
The blind tightening up of our standards may have the consequence of putting Europe at risk, and I confess that I totally disagree with the hidden introduction of European taxes under the pretext of combating climate change.
In order to avoid being wholly negative, I see great promise in supporting cooperation with developing countries, and particularly in protecting drinking water, as well as in our effort to ensure access to drinking water for all citizens, particularly in developing countries. Although I have critical reservations, I do not intend to retract my signature, and I hope that the forthcoming conference will, after all, result in some further progress.
Mr President, we cannot make the mistakes we made in Copenhagen last year again. Real leadership and political will are needed to keep the temperature limit to 1.5 oC. This goal is important.
The EU should act unilaterally to raise the emission reduction target for 2020, and to persuade other developed countries to agree an overall emission reduction target of 80% to 95% by 2020. Not only will this help the negotiation in Cancún but we need to do this for our own good.
Developed countries also need to provide adequate climate funding; that and to operate quick start funding along with strong political commitment and full transparency. There is a need for new long-term funding sources as well. Among those options, there should be international tax and financial measures and financing from international aviation and shipping.
I ask you to vote against the amendments that want a weaker message to come from this Parliament. A strong message is needed. The global economic crisis cannot be used as an excuse to do nothing or to deny climate justice. Climate change is a problem that needs to be tackled on a global basis, and to do this it is necessary to build trust between us.
Mr President, ladies and gentlemen, despite the fact that, both in committee and in this Chamber, I had predicted the failure of the Copenhagen climate conference and the document tabled by this House, this experience has taught us nothing.
If we persist in making unilateral requests that Europe should reduce its emissions by much greater amounts than those provided for by the Kyoto Protocol, then the next summit in Cancún - the COP16 - will also be a failure and, once again, Parliament will look terrible.
The resolution adopted in committee not only stresses that contributions to emerging countries should not be less than EUR 30 billion per year by 2020, but it also encourages the EU to promote the creation of a green climate fund, setting aside USD 100 billion per year starting from 2020.
The document also tells us how to find the funds, which is by taxing all possible sources such as imposing taxes on financial transactions, trade exchanges and air tickets, essentially taking money straight out of the pockets of citizens and businesses.
The report then launches into utopian requests. It even asks for us to reduce CO2 emissions in the atmosphere by 30% instead of 20% by 2020 and it urges the Commission to present a proposal so that the EU sets itself these objectives unilaterally.
Asking our people and businesses to make such sacrifices at a time of economic crisis like the present is the latest in a long line of European follies. We have the same position as the Council, which is that the European Union will only be able to consider a second commitment period under the Kyoto Protocol if this takes place in an overall framework that involves all the main economies, ahead of a global, legally binding agreement.
Mr President, choosing sunny Mexico for COP 16 was a good move. We should be spared a repeat of last year's embarrassment, when global warmists shivered in the coldest Copenhagen December for decades. Likewise, using the deceitfully ambiguous term 'climate change' rather than 'global warming' may blind a few British taxpayers to the irony of holding it just as an unusually cold summer gives way to an early, icy winter. An even better trick would be to hold these events only in the spring: look, it is getting warmer every day.
How much longer can the fascistic EU impose ever more punitive taxes and controls on ordinary citizens on the pretext of man-made global warming, when an ever-increasing number of real scientists are rejecting the theory as unfounded and demolished? AGW is baseless propaganda, a Josef Goebbels-scale big lie from the green industrial complex because they favour massive transfers of wealth from the little people to carbon-trading crooks, such as Al Gore and Goldman Sachs. And it is being exploited by leftist political elites to complete the deindustrialisation of the west because spineless conservatives are too browbeaten by global warming hysteria to stand up and tell the really inconvenient truth: man-made climate change is the most profitable con trick in history.
This year's Bilderberg conference, held in Spain in June, included a session on the dangers of global cooling. When will the new realism of the people who really shape global politics creep in here, among the people who merely think they do?
(DE) Mr President, ladies and gentlemen, I am truly shocked by the ideas that people like Mr Griffin propagate here in the name of climate change. What fascism has to do with climate change is a complete mystery to me. I also think that what he comes out with here is scandalous, and I think that such statements have no place in this House, because the problem really is too serious for that.
I am also concerned that we do indeed have an increased rate of greenhouse gas emissions in our atmosphere. Take a look at the figures produced by the World Meteorological Organisation. I am also shocked at the low level of acceptance among the population. Mr Griffin is also riding this wave, and I also find it shocking that the major emitters like the United States and China are not prepared to enter into an international agreement of this sort.
Recall, if you will, the debate that we had here last year prior to Copenhagen. If we are not too ambitious and enter into these negotiations with realism, then we, as Europe - a less important emitter - can still achieve something.
How can we do that? Commissioner, I value your enthusiasm, but I believe that communicating with citizens is extremely important. The people do not understand the problem. Why is that? It is because the World Meteorological Organisation's figures are clear - they are average figures. It is true that in Europe it is currently colder than it was a few years ago, but, overall, we nevertheless have increasing temperatures throughout the world. This needs to be communicated, and if we do not manage to do that we will not receive support from our citizens, and that will enable people like Mr Griffin to bring fascism into the issue of climate change. That is the problem. Therefore, Commissioner, I would ask you to try to make improvements in this regard.
Secondly, let us achieve the switch to sustainable sources of energy with the incentives that we value. My fellow Member presented the figures. The best enterprises are in China and here in Europe we are not so good. We therefore need to come up with some good ideas to get our enterprises to actually achieve this switch. Are these binding targets really the great cure that they are always hailed to be here?
Of course, we also need to have honesty on the markets. The things that happen in connection with the Clean Development Mechanism - 60% of the money goes to China - should not be permitted. To hide behind purely legal arguments in this regard is not good enough. Let us approach the debate with honesty, because this matter is too important. You have our support, Commissioner.
(The speaker agreed to take a blue card question under Rule 149(8))
(NL) Mr President, Mr Seeber said that the public does not understand the climate debate. I should like to ask him the following: could it be that the public does indeed understand it, but simply has a different opinion from my fellow Member?
(DE) Mr President, I do not know whether I have understood that correctly. What is important is simply that we have this debate with our citizens openly and - as I said - on the basis of the World Meteorological Organisation's figures. These are simply average figures for the world, which indicate that the temperature is increasing by 0.63 degrees, but in Europe our values are different. This is because weather is a local phenomenon and we are talking about climate, which is a long-term global phenomenon. Therefore, let us make this decision. If we say that it is becoming increasingly colder and winters are arriving earlier, then we must also communicate that correctly. Therefore, my appeal for greater communication is important.
(DE) Mr President, Mrs Schauvliege, Commissioner, I am concerned that we are going from one extreme to the other. Prior to Copenhagen we were perhaps too ambitious, and now, ahead of Cancún, I am concerned that we are not being ambitious enough. I therefore think it is good that, in its resolution, Parliament addresses all the issues that we believe to be necessary for there to be progress and for us to achieve results even in Cancún.
We have one major demand, and that is that the EU switch its strategy. Prior to Copenhagen, we made ourselves dependent on what was done in the United States and perhaps on what was done in China. That did not work there and it will not work in Cancún either. We should therefore take climate protection measures to protect our own interests. Hence the call by the majority in committee, and I hope in plenary tomorrow too, for us to increase our targets from 20% to 30%. That will be necessary during the course of the process in any case. We need to achieve this target at least before we go to South Africa. I also think that we are still on the wrong track with regard to Kyoto. Here too, we are relying on everyone else. I believe that our offer should be to establish Kyoto II. We will have no problem doing this; we will achieve it.
Finally, with regard to the EU speaking with one voice: I saw how this worked in Nagoya. We had one microphone for the EU. Different people could speak, but they had to convey the same message. That is what I would like to see from the Council and the Commission in Cancún, too.
(FR) Mr President, Mrs Schauvliege, Commissioner, one thing at least is certain after Copenhagen, and that is that the campaign of disinformation that was mounted before Copenhagen has failed, and that the information we were given by the Intergovernmental Panel on Climate Change (IPCC) has been fully confirmed by all the experts at the disposal of the United Nations. That is the first point I should like to emphasise.
This shows the importance and the urgency of what we must do. We must draw the consequences of the setback that we experienced at Copenhagen and, as a result, it is absolutely essential that the European Union set itself objectives of its own unfettered free will. That is the reason why it is essential, as much for the climate as for our industries and our economy, that the 30% target mentioned in the resolution be voted through tomorrow.
As a fellow Member has just emphasised, the 20% target has already practically been achieved. If we want to give a boost to our industries, if we want to remain the leaders or to become the leaders in new sectors, whether in energy efficiency or renewable energy, it is fundamental that we set ourselves this target in the Union.
The second point is that of credibility. We must stand by our commitments towards the countries of the South, while distinguishing between the different categories of the countries of the South because, effectively, China and Africa cannot be put in the same basket. That is the reason why, to my mind - and this is a personal opinion that I am now voicing, and not necessarily that of my entire group - it is essential that we have a tax on financial transactions that would enable us to obtain the USD 100 billion we have provided for 2020.
Finally, I hope at the very least that the agreement on forests, the Agreement on Reduced Emissions from Deforestation and Forest Degradation (REDD), can be concluded at Cancún, because that would already be a great step forward. Let us remember that deforestation amounts to 20% of greenhouse gas emissions.
(FI) Mr President, ladies and gentlemen, I agree with all those who have shown their support for a more stringent reduction in emissions in the EU to 30%. This is not just about the future of the human race: it is in our own interest to remain competitive in the energy technology revolution that has begun.
For the EU to be a credible climate leader, at Cancún it should promote a genuine strategy of climate protection and not create new loopholes. Unfortunately, the EU seems to be operating otherwise where it concerns the accounting rules for forest carbon sinks. It would appear that the EU is giving its approval to future forecasts as a benchmark for forest sinks, which are inevitably arbitrary. This would mean more trouble for the industrialised countries, and in no small measure. The trouble I refer to could be the equivalent of between 3% and 5% of all their emissions, which is to say the same figure as that for the combined emissions reduction obligation for all industrialised countries under the Kyoto Protocol by 2012.
Another drawback with the EU's policy is the outsourcing of emission reductions to developing countries by means of the Clean Development Mechanism. It is short-sighted, but also unwise from the point of view of fair competition, if we use the CDM to support those industrial sectors in China which complain here about the risk of carbon leakage, for example. Projectbased credits should be limited to the poorest developing countries.
(PL) Mr President, the fight against global warming has, without doubt, become one of the European Union's most important objectives. A significant factor in this is, I think, a rational policy for reducing emissions of carbon dioxide and greenhouse gases into the atmosphere. In Parliament's motion for a resolution, which has been drafted before the Cancún conference, there is a part which mentions a significant reduction - by more than 20% - in CO2 emissions from Member States. It seems that, in proposing a policy of this kind, the Union is not looking at the serious consequences for the economies of its Member States.
While there is such a large reduction on the part of the Union, there is a very feeble statement of the Union's position in relation to a reduction in gas emissions in the United States or the countries of Asia. This is a great mistake. Today, when Europe is experiencing economic decline, we should concentrate more on measures intended to strengthen the Union's economy, and not burden it with additional costs. It is not the Member States of the European Union which are the major emitters, but the rapidly growing economies of developing countries such as China and India, and they do not intend to reduce emissions. Industrial production, and in consequence jobs, might, therefore, be exported to countries outside the European Union. Our economy will become weaker, and emissions will not fall, but rise. This policy is going nowhere. Therefore, this type of policy direction in the field of fighting global warming should be reconsidered.
(DE) Mr President, the climate conference in Cancún must exert positive pressure on our states in order to make progress in terms of international cooperation and national climate protection legislation. As part of an alliance of responsibility, the EU must demonstrate political leadership, regardless of what the United States does, and allow itself to be judged by the principle of climate justice. This means that there must be a second commitment period for the industrialised nations under the Kyoto Protocol. Additional funds must be provided for financing climate measures. With regard to long-term financing, the EU must lay its cards on the table in the negotiations. The EU must present ambitious targets for the reduction of greenhouse gases. The global temperature must under no circumstances increase by more than 1.5°C. This target will result in technical innovations and create jobs at a time of economic crisis.
(DA) Mr President, in December, everyone - officials, politicians, journalists, activists and many others - will be heading for the summit in Mexico. This Parliament, too, will be taking part, even if there is always chaos surrounding how many MEPs are permitted to travel.
When we go to the climate summit, there is one important thing that we must remember to take with us: realism. I am very well aware that this is not such a popular thing to say, but it is important if the people of the world are to find us credible. The EU ought to be a frontrunner, as it is so splendidly put - in other words it should take the lead and set a good example. That is all well and good, but we must make sure that we do not go so far out in front that no one follows us. It is no good pursuing a policy that only a few countries are willing, or able, to follow. We will only achieve one thing by doing this, and that is to shift our own labour-intensive industries out of Europe to countries with much more relaxed legislation, lower wages and poorer working conditions. We will lose jobs, and that will harm our European economies. We should therefore work towards solutions that rapidly emerging countries such as China, India and the South American continent can go along with. I hope that we will learn from the experience of last year's meeting in Copenhagen and this year aim for achievable objectives instead of setting our sights on the impossible.
(NL) Mr President, next week will see the United Nations climate change conference in Cancún. It is a complete travesty for the EU to participate in this, as there is not, in fact, anything wrong with our climate. What we are experiencing are normal temperature fluctuations. May I dwell a while on the real facts of this superfluous conference? Next week, hundreds of participants will be boarding planes for Mexico, which will generate CO2 emissions. What was the objective of the climate change conference, now? Ah, yes, it was the reduction of CO2 emissions. Currently, 11 000 hectares of mangrove forest are being cleared in Cancún. What was the objective of the climate change conference, again? Oh, yes, it was the protection of forests. Mr President, may I offer the EU some modest advice? Leave climate policy to genuinely independent specialists, as all it does is cost the taxpayer an enormous amount of money; it has delivered nothing in recent decades except for biased reports by the Intergovernmental Panel on Climate Change (IPCC) and its charlatan chair Rajendra Pachauri.
(ES) Mr President, Mrs Schauvliege, Commissioner, I would like to start by saying that I felt that both speeches by the President-in-Office of the Council and the Commissioner gave a very different perspective on the Cancún conference to their perspective on the Copenhagen conference. It is a more realistic, much more viable perspective, and there is therefore much more potential for it to be effective.
If Copenhagen was the all-or-nothing summit - as the President-in-Office of the Council said - Cancún must be the summit that provides a variety of viable and efficient options.
The battle against climate change has two fundamental features: firstly it has to be global, involving all the major polluters, from the United States to Brazil, China and India. Secondly, it has to be a series of measures that are effective in their impact on climate change, we need to be able to measure that impact, and they must not be detrimental to economic growth.
In this respect we also need to have the humility to recognise that the global challenge of tackling climate change offers a variety of technological and political options.
There are and may be binding agreements, there are sectoral agreements, there is technology transfer and there is support for research. All the options need to be brought into play, along with a radical increase in energy efficiency in all sectors of the economy and of society. This is the only way that we will be able to effectively tackle the problems of climate change. In this respect, if Cancún is the summit that produces a variety of viable and efficient agreements, it will have been a great success.
(EL) Mr President, Commissioner, I would agree with Mr Leinen that we really have gone from one extreme to the other. We had very high expectations in Copenhagen and perhaps we should have very low expectations in Cancún.
Our demands basically concern two issues: the REDD agreement and financing. If we do not achieve progress on these two issues, there is a risk that no progress will be made in the negotiations and they will perhaps be jeopardised. If no progress is made in Cancún, the entire negotiating process will be in danger. That is why we are relying on your efforts, efforts by the European Union, to achieve progress, even if it is only on these two issues, and to keep the negotiations as whole out of danger.
Numerous members said that we actually achieved a 17.3% reduction in emissions in 2009. The 20% target for 2020 is within reach; we could achieve it within the next few years. There is no reason why we should not move up to 30% or more, if we want to modernise our economy, create new jobs and become competitive once again.
Mrs Hassi also spoke about LULUCF. She is absolutely right. The EU's position, that we should not compare reductions in LULUCF-related emissions with 1990 and should use the line of business as usual, excessive emissions and how much less we are emitting than what the targets would have been, is an absurd position.
We are relying on you in order to achieve results on these two crucial issues during the negotiations in Cancún.
(NL) Mr President, many thanks to the Commissioner and the Belgian President-in-Office for their introductory speeches, yet I should also like to remind the Chamber that the Copenhagen Accord was extremely weak, and that even what is stated in it is sometimes forgotten. The 2ºC objective, or even the 1.5ºC objective, is mentioned in the Copenhagen Accord and, if we wish to achieve it, we must now really get down to business with reducing our own emissions - by more than 20% - and also with providing the funds for the first three years. The Copenhagen Accord states very clearly that these funds must be from new and additional sources. Commissioner Hedegaard, you say that we are almost there, but the funds are not new and additional, and so we are far from being there. Let us be honest about this. Then there is the matter of the EU's role, of leadership. Indeed, this is a question for the Belgian President-in Office: how are we going to do this in Cancún? We have now obtained a mandate from the Council, but negotiations will be necessary in Cancún. If we make adjustments to this, will unanimity of all Member States be required once more, or will the change be made by means of a qualified majority? After all, only then can we truly make this leading role a reality. More ambition, more funds and better negotiations are what is needed.
(NL) Mr President, the challenge for Cancún is complex and the urgency great, and yet I do see prospects, as I found the outcome of Nagoya hopeful and heartening. There has been a great deal of discussion on the issue of how to deploy the European Union in this debate. Are we striving for a 20% reduction in CO2 or even a 30% reduction? As far as I am concerned, less CO2 is not tantamount to less economic activity, and so we can focus on a reduction target of more than 20%, as that will present opportunities for more green jobs, for innovation and for sustainable economic growth. At the same time, I should like to call on the Intergovernmental Panel on Climate Change (IPCC) to really take seriously the criticism of its reports, and create an open scientific discussion platform so that all the relevant information is considered and does not vanish under the table. If it fails to do so, an atmosphere of mistrust will continue to surround the IPCC reports, something I think unnecessary and undesirable.
(PT) Mr President, I am going to go back over some things that have been said here. It was mentioned that Cancún is expected to be an important midway step in combating climate change, and also that it cannot go further or be more ambitious than Copenhagen was or accept the outcome of the Copenhagen Summit. We know that this was meagre, and yet if there has been no change in the scientific evidence and data at our disposal, it seems to me that there is a change in political will and a lack of courage here, and that we are going to Cancún in fear.
I believe that withdrawal from one of the most severe crises of our times cannot be an option. I would also like to say that we have an opportunity to put ourselves to the test in Cancún on various matters that have been mentioned here, and also to test our abilities in terms of redistribution and giving support to poorer countries and the poorest people. I believe that responding to the environmental crisis also means responding in a unified and fair way to the economic and social crisis that we are currently experiencing. Now that is being realistic.
Mr President, I am happy to read this speech on behalf of Mr Bloom, who has - in my view - been unfairly debarred from the Chamber this afternoon.
We had a fiasco a year ago in Copenhagen, when 15 000 unqualified people, including MEPs and the whole entourage, descended on the place to double its carbon footprint for a fortnight and got hopelessly embroiled in climategate, which was very neatly timed to scotch the proceedings.
Yes, we all remember the University of East Anglia getting shown for what it is: a centre of bogus science churned out by bought and paid-for scientists who rely on the EU's Research DG and the UN's 'super quango' for research funds and laboratories and on the UK taxpayers for their wages. They were shown up as forgers of data, forgers of climate computer models, hiders of inconvenient data and conspirators with Obama's green minions.
The taxpaying masses learned in no uncertain terms that the EU and the global green agenda is all about raising our carbon taxes and scaring us into compliance.
Cancún would be not nearly as bad, of course. It is much warmer. It is a jolly winter, and the conspirators will be much more careful to hide their global governance agenda this year. But be warned: we, the people, are onto you.
(ES) Mr President, Commissioner, I share this House's aspiration. I want the European delegation's proposals to gain the support that they deserve in Cancún.
In the context of this debate there is a need to highlight the importance of cities in preserving the environment. There is an agreement among more than 1 000 mayors in the European Union that demonstrates that the problem is being acknowledged by those authorities, which need to act in order for us to be successful. Our fine words are worth nothing if we do not have the cooperation of city mayors.
In order to secure that cooperation, it is very important for emissions to be disclosed, as cities produce 80% of greenhouse gases. Emissions are currently not disclosed, and what is even worse is that there is no common standard for measuring them.
There is a non-profit organisation called the 'CO2 disclosure project', which collects information from thousands of businesses and could, in my view, also be used by local government. Without the cooperation of the local government and mayors, environmental action will come to nothing, which is precisely what we want to avoid.
(EL) Mr President, a major environmental scandal is breaking which needs to be addressed at the Cancún conference. Sixty per cent of the CDM rights sold in the ETS are for the destruction of an industrial greenhouse gas, HFC-23, at a cost of 70 times over the real cost, which is being paid for mainly by European electricity users.
To date we have squandered about EUR 1.5 billion and, if this state of affairs continues, we shall squander another 3.5 billion by 2013, compared with the real value of destroying the gas, which is a mere EUR 80 million. This is generating massive unwarranted profits for a few companies worldwide, for no environmental benefit, given that HFC-23 in the atmosphere has increased over recent years.
This is an unacceptable situation which calls the honesty of our environmental policy and the Kyoto mechanism into question. Europe needs to set this problem within the context of COP-16, because a change in international policy on this issue offers a serious opportunity to drastically limit emissions of greenhouse gases straight away at a very low cost and to ask countries such as China, which is currently pumping huge quantities of HFC-23 into the atmosphere, which could be reduced to zero if China used some of the money it makes in taxes on these unwarranted profits, to become involved more actively in efforts to combat climate change.
Wasting over EUR 4 billion of European taxpayers' money is unacceptable. It is our job in the European Parliament to defend public interests and consumer interests.
(PT) Mr President, the international background to this conference is not favourable: there is the global economic crisis, the political and administrative uncertainty in the US, and the stalemate in the US-China negotiations. Expectations are therefore low, but in spite of this the Cancún Summit should be seen as an opportunity to restore confidence in the multilateral process and climate change and consolidate the Copenhagen Accord. This is the very least that can be done, and even this requires determination and political leadership during the negotiations, along with ambitiousness in decision making. Above all, progress needs to be made in areas that affect developing countries: funding, technology transfer and capacity building. In terms of mitigation, progress is expected, however, especially in setting ambitious and binding targets for reducing emissions and transferring processes, particularly monitoring, providing information and checking.
Regardless of the outcome of the international agreements, the European Union should pursue the objective of reducing CO2 emissions by over 20%, with a view to creating 'green' jobs and economic growth. In summary, the results of Cancún should help with definitions for post-2012 in order to achieve an international agreement in 2011 that is legally binding and fulfils the global objective of limiting the global temperature increase to two degrees.
Mr President, speaking in a personal capacity, let me remind colleagues that the public has lost faith in man-made global warming. Voters are sick of being blamed for climate change and are no longer prepared to pay for it.
More and more scientists are going public to challenge climate orthodoxy. The credibility of the IPCC has been shot to pieces. Recent, minor climate changes are entirely consistent with well-established, long-term natural climate cycles. Copenhagen failed for the same reason that Cancún will fail. The USA, with its new Republican majority in the House, will not buy Cap and Trade. India and China will not forego progress in the name of climate alarmism. Our green policies are probably unnecessary, certainly ineffectual and ruinously expensive.
If Europe acts alone, we will destroy our economies and impoverish our grandchildren, while making no impact on climate. We are embracing poverty by choice in the name of a disputed scientific theory. It is time to change course.
(FR) Mr President, Mrs Schauvliege, Commissioner, union and realism will be on show, at least I should like that to be the case, tomorrow when we vote on our resolution for this Sixteenth Conference of the Parties on Climate Change. I therefore hope that our Commissioner in charge will be able to keep the pragmatic targets that we must meet collectively, but also to defend the absolutely non-negotiable associated conditions that Europe has set.
Neither must we lose sight in these negotiations of the expectations that our fellow citizens and our industries have of a fair balance. It is the world that must fight climate change, and not Europe on its own.
Therefore it will be essential to recognise the importance of intellectual property that is inadequately protected. Green technologies must be of benefit to the greatest number, but that does not mean that we must sell our current and future knowledge on the cheap, even for the sake of this vital battle against climate change.
Similarly, to ask for common methods of calculating emissions as well as verification and publication of data so that all emitting industries are put on the same scale seems to be a most legitimate request and not a negotiating tactic.
Finally, and my fellow Member raised this just now, more controversial are the loopholes in the current Clean Development Mechanism that are also to be put on the table. Ladies and gentlemen, we are all, regretfully, well aware that the real negotiating power does not lie with the European Parliament. However, the willingness of a number of MEPs, myself included, to work and to participate in a positive outcome of this conference must be encouraged and not neglected, as we have felt it to be in the last few days. If Europe wishes to be strong at the heart of international dialogues, so must all its lawmakers be likewise.
Mr President, being an optimistic person, I consider that a step forward is now possible at Cancún in the form of a balanced package that will allow countries to take faster, stronger actions across all areas of climate change. It is therefore of high importance to re-establish Europe's leading position within the international climate negotiations by introducing the climate diplomacy principle, and for the European Union and its Member States to define and implement a principle of climate justice, advocating therefore an equity clause in future international climate negotiations.
I stress the importance of establishing the mechanism that regulates the funding of the financial aspects of climate change. New innovative sources of revenue, such as a financial transaction tax, green funds or private sources will be necessary to raise the money required in order to implement climate change adaptation and mitigation projects and to achieve green growth, which contributes to a good life for citizens, and fair growth. Let us also not forget the gender dimension in climate change policies.
(SL) Mr President, Commissioner, ladies and gentlemen, the gap between the expectations and the results of the Copenhagen conference was unacceptably wide, which is why it was necessary for us to make some changes. This time, we are leaving for Cancún with much more realistic, yet still ambitious, objectives. Commissioner, you deserve credit for having ensured that, this time, the Union will be going to a climate conference much better prepared and I would like to thank you for that.
However, I would like to comment on some of the amendments tabled. The agreement we reached in Copenhagen has produced some significant results, one of them definitely being the decision that we must take action to limit the global increase in temperature to below 2 degrees Celsius. We must persist with this target, and now is not the right time to change it, even if that were to mean aiming for a lower target. We must remain credible. We cannot change such important decisions from one year to the next.
I would also respond to the proposals that the Union unilaterally reduce greenhouse gas emissions by 30%. I believe that we should not distance ourselves again from third countries. We have to raise this target and we will raise it, but only when the circumstances are right. However, we have to ensure that we determine the procedure for reaching that decision in advance and, of course, that the European Parliament is appropriately involved in the decision making.
We also need to encourage the development and use of clean technologies at a global level. While the agreement on the technology transfer is extremely important, we also need to have appropriate arrangements in place for the protection of intellectual property. Only in that way will climate change become an opportunity, rather than a burden.
Finally, on the issue of funding efforts to reduce the impact of climate change in developing countries, let me emphasise that the European Union already has a financial mechanism for that purpose, namely the European Emissions Trading Scheme or the ETS. We have to ensure the proper working and effectiveness of the scheme, as well as transparent and targeted disbursement of funds. I believe that it would be inappropriate to create new financial burdens at a time of financial and economic crisis.
(LT) Mr President, soon the world will once again receive good, or as has been the custom of late, bad news on climate change, this time from Cancún. The vast majority of scientists say that time is running out for man to stop climate change, but there has been no fall in the number of people who deny all or refuse to do anything. The European Union was and should remain the driving force for progress in the talks. At Cancún, the EU should better coordinate the positions of the Member States. It is important for us to do our homework, to prove that it is possible to have sustainable economic development and an environmentally friendly way of life. Only by changing ourselves can we urge others to follow our example.
I would really support a unilateral step by the EU to reduce greenhouse gas emissions by 30% by 2020. It is particularly important for the newly formulated principle of climate justice to be taken into account at Cancún. If climate change is not halted or at least limited, the poorest countries and the poorest people will be the first to be burnt by our fast overheating planet.
It would seem that some people, companies and countries are following an old, but modernised, saying: after me - after I have made a massive profit - the flood. This attitude must not win at Cancún.
(IT) Mr President, Mrs Schauvliege, Commissioner, ladies and gentlemen, Europe's desire to set ambitious targets ahead of the next conference on climate change is certainly a commitment to pursue with tenacity, the results of which will condition the future of our planet.
However, ladies and gentlemen, this is exactly why we must be realistic and more cautious in our expectations. As far as we know, the preparatory international negotiations for the Cancún conference have not only failed to record appreciable progress towards a global agreement, but they have confirmed wariness and resistance to the commitments assumed at Copenhagen.
It has already been mentioned, but I should like to refer to China at this point. For example, China is allowing itself to increase its CO2 emissions by 5 billion tonnes by 2020, with consequences that can only be compensated for by reducing Europe's industrial emissions by 100% by the same year, 2020 - and even this may not be enough.
This fact does not only render the proposal for an unconditional 30% reduction unrealistic - and we strongly oppose it - but also leads many independent observers to hypothesise an increase, even a significant increase, of global emissions by that date. In this contradictory situation it would be at the least risky and even demagogical to come up with numbers and sketch out attractive but unrealistic scenarios where the unknown quantities are inevitably reflected in the extent of the costs.
The hope is that the European Union takes a shared, realistic and sustainable proposal to Cancún, because an agreement that gives real, tangible results is always and in any case preferable to expectations which are inevitably destined to fail and make the efforts of governments on major environmental themes even less credible in international opinion, and this would be particularly difficult to repair.
(PL) Mr President, Mrs Schauvliege, Commissioner, adoption of a resolution for the 16th Conference of the Parties in Mexico is the first step in a global discussion. It is a very difficult compromise for all countries. We should not delude ourselves into thinking we shall achieve immediate success. We must submit a proposal which is as far-reaching as possible, but which also draws together as many as possible of the countries attending the conference.
The main objective included in the resolution is to reach a compromise on the fight against climate change and global warming. If we want to achieve this objective, we must win the support of the largest countries and the biggest emitters. Among these are the United States and China. We must debate this together with them and ask them to consider their economic possibilities. We should also concentrate on achieving the objectives which we have already written into the European Union's ecology package. Some fellow Members are saying it is a modest package, because it talks of a reduction in greenhouse gases of 20%. Let us first make this first step, and then let us talk about the next one.
It is also important to have commitments which all the countries can accept. If we again include commitments which no one will put into effect, they will have no force and will exist only on paper. We must also direct our attention to those countries which are very weak in terms of economic development and have poorly developed economies. However, our aim is that money should certainly go to the poorest countries. They should have access to money from the Union. On behalf of all fellow Members, I would like to say I think all of us are going to keep our fingers crossed for the Commissioner. I, too, declare my readiness to give extensive assistance in the negotiations.
Mr President, first of all, I would like to thank Commissioner Hedegaard for her very good and committed work on these climate matters within the EU and at global level.
Knowing that negotiations in the UN framework on all international issues are very difficult at the moment, I think we have to exploit action-based orientation to the full. We know that the challenge is going to be ahead of us globally in all countries, so action to prevent climate change is always profitable, from the environmental and also the business standpoint.
We have quite a range of studies showing that the EU could cut its CO2 emissions by 30% or even 40% by 2020 in a way that would be economically viable and economically profitable. This would require, first of all, stopping harmful subsidies like the EUR 6 billion yearly in Europe for fossil fuels and more stringent, ETS legislative support, resource efficiency and energy efficiency and tools such as a more stringent eco-design directive.
I think that just by showing the way ourselves, we can convince the others that (a) we are serious, (b) this is profitable and (c) we are doing it for the environment and for the success of the European economy.
(GA) Mr President, I thank my group for giving me the chance to say a few words on this subject which I am greatly interested in.
Now the outcome of the Cancún conference is important for the European Union from the point of view of optics as well as of results. We have got to be seen to be realistic and we have to speak with one voice. It has to be driven home very strongly that global warning is a global problem that needs a global solution with global binding targets.
For that reason we should stick to our targets of 20% by 2020. Anything else would be counterproductive. It could decimate our economy; make us uncompetitive while the developing world gallops ahead.
If by 2015 or thereabouts we have reached the 20% target, we can change it to 25% or 30%; that then would be seen as a PR success. Anything else - looking for 30% and not achieving it - would be seen as a PR disaster, as we had with the Lisbon Strategy. We have had enough of that. It is time to box clever, to do our part but to ensure that the rest of the world does the same.
Finally, I have heard it mentioned that some Members of the European Parliament may be going to Cancún to protest; they are quite entitled to do so but I hope they do so in a private and personal capacity and not as accredited delegates.
(PL) Mr President, my fellow Members have many times stressed the need for a single internal position on climate policy. I, however, would like to draw attention to the fact that at the coming climate conference we should also use our greatest asset, which, as it turned out last year, is also our greatest weakness. I am thinking of the multilevel negotiations and the attempt at understanding our partners' arguments, and also of the skilful search for a satisfactory compromise. Let us try to bring our EU know-how to bear in climate policy. The isolation of which the Commissioner has spoken depends on the involvement of the United States, China, Brazil, Russia and India. Without this, there will be no point to any of the measures taken by the Union. It should also be said clearly that since rising economic powers want to play a greater international role, they must also accept greater commitments. The BRIC countries cannot always appeal to their need to catch up on development as justification for their disagreement over radical measures to protect the climate. Greater authority involves greater responsibility.
(PT) Mr President, the success of the Cancún conference on climate change is vital to the credibility of the negotiating process under the auspices of the United Nations. It is therefore crucial that concrete commitments are made and realistic objectives set. Reaching an agreement on aspects such as policies for forest protection, technology transfer to developing countries and funding is vital.
If there is a failure to reach a global agreement, Europe should still remain open to considering a second commitment period for the Kyoto Protocol, but imposing conditions, especially with regard to the environmental integrity of the protocol, the redesigning of the Clean Development Mechanism and the undertaking of commitments by the major polluters worldwide, such as China and the US.
(HU) Mr President, in the run-up to the climate conference in Cancún, the European Union and its Member States should finally realise that setting more and more new unilateral target figures will not help exert influence on the United States, China and India, or help include emerging economies in the fight against climate change. In light of this, the commitment for a unilateral 40% carbon dioxide reduction proposed by the Group of the Greens/European Free Alliance seems excessive. Even a 30% unilateral commitment makes sense only if there is real action behind it. I agree with Mrs Hedegaard: the Union can regain its leading role only if it shows concrete results, by investing in research and development, creating green jobs, developing an intelligent energy network, and pursuing a policy of sustainable green growth.
(DE) Mr President, Mrs Schauvliege, Commissioner, Parliament has already, and on numerous occasions, made a clear commitment to the climate protection measures. Unfortunately, this attitude would seem to me to be less prevalent among the decision makers in the Member States. The environment ministers, who are often very ambitious, are in many cases left to their own devices. Finance and economic ministers and those with responsibility in respect of the economy hopefully also think in terms of longer timeframes. However, action is taken most often for a very clearly defined space of time, namely the period leading up to the next elections. Nature, however, can take no account of every-day political necessities. It will respond to climate change, with all its associated negative consequences for people, indeed for humanity as a whole. If we do not succeed in communicating the urgency of this matter, and particularly the urgent need to take action, a significant proportion of our funds will have to go towards disaster aid in the not too distant future.
Commissioner, under the motto 'one planet, one voice', I wish you much success in Cancún for the sake of future generations.
(IT) Mr President, ladies and gentlemen, I greatly appreciate the presence of Commissioner Hedegaard and the stance she has taken. I should like to thank you for your commitment to keeping Parliament continually updated on the developments for Cancún.
The fight against climate change must be conducted on a global level and with everyone's involvement, but the idea that our position must depend on that of other countries is irresponsible and does not do justice to the role that the EU has set itself, namely a leading role in guiding cultural revolutions at a global level, primarily the fight against climate change.
We must set ourselves ever more ambitious targets and ensure that they are reached by the various Member States. I therefore thank the Commissioner for having reminded Italy, a few days ago, to maintain its financial promises of EUR 200 million to combat climate change. Unfortunately, I must inform the Commission that the Italian Government's budget does not seem to provide for these funds at the moment.
I would therefore ask the Commission to use all the powers available to it to make the Member States keep their promises, particularly when it is a matter of such a significant battle for the near future of the people of the world ...
(The President cut off the speaker)
(PT) Mr President, the European Union had a role in the failure of Copenhagen and in halting progress in international negotiations. It is not enough to declare that one is ambitious, setting targets for other developed countries, even if these fall short of the recommendations made by the Intergovernmental Panel on Climate Change, if there is no focus on the means by which this can be done. The means to achieve these targets matter more than the targets that have been the focus of this discussion, and this is a central issue.
The European Union is insisting on a market approach, using market instruments which have proven to be two things to date: ineffective and perverse. This is manna for financial speculators: it is no longer just food, no longer just the sovereign debt of states, but also the very atmosphere, the air that we breathe, that is going to serve a new billionaire scheme for generating fictitious financial assets.
Commissioner, we can trace the causes of climate change back to the irrationality of this economic and social system. We will find the solution by breaking with this system.
(RO) Mr President, climate change is certainly the biggest challenge facing mankind nowadays.
Unfortunately, the expectations of the Cancún conference are fairly modest due to the failure of Copenhagen. In Copenhagen the developed countries were expected to support by various means the developing countries' action plans for combating the effects of climate change. However, the impact of the economic crisis, which is being felt particularly hard by EU Member States, forces us to focus on other priorities as well.
Reaching an agreement on cutting carbon emissions is vitally important. In Cancún the EU must express its common position on the objectives which have to be achieved and bear in mind that the success of the 2020 strategy is subject to fulfilling the climate change objective. In this respect, I want to highlight the role of partnerships aimed at developing the potential of sustainable energy at regional level and encouraging regions to use renewable energy.
(FR) Mr President, Commissioner, we know how combative you are, and we know your wish that at Cancún Europe should at last speak with one voice. I should therefore like you to be able to give us your opinion on two topics, two actions that appear in our resolution, on which we shall be voting tomorrow. I should like to have your opinion in public on these two propositions before tomorrow's vote.
Firstly, on the creation of a green fund that would finally let us have USD 100 million a year from 2020 to spend on aid to the poorest countries.
Secondly, on the introduction of a 0.01% tax on financial transactions that would result in a fund of EUR 20 billion, also for the purposes of aid to the poorest countries. I believe that this is an important topic of a financial nature which would enable us to move forward more quickly and further.
(DE) Mr President, the aim of the climate conference is to establish a successor to the Kyoto Protocol, which expires in 2012. We urgently need to make progress in combating climate change. Overall, the EU is well on the way, relatively speaking, to meeting its climate targets. However, it would be crucial for us, the EU, together with the United States and China, seek to establish the legal prerequisites for a global climate protection agreement. In these difficult times in particular, the strengthening of environmental policy will also provide a substantial opportunity for economic policy, for example through investment in renewable energies and energy efficiency.
(SK) Mr President, for two decades now, talks have been dragging on over climate change at international forums. Despite the increasing awareness of this truly global problem, it can be said from a political perspective that we have wasted these two decades.
The Kyoto Protocol will cease to apply in 2012, and the fiasco of last year's climate conference in Copenhagen gives no hope of an early change for the better. The climate talks in October only confirmed the schism between the so-called advanced world and the so-called developing world, and there will therefore be much to do in Cancún. If we want the Cancún conference to succeed, there will have to be a fundamental shift in the position of the rich countries. In the first place, we need to reduce the volume of domestic emissions dramatically. So-called carbon offsetting is no solution in this context. If the rich countries buy permits from the poor countries in order to carry on producing emissions, it will not help the climate in any way.
(EL) Mr President, the question before us is: will we be able to move forward on climate change in Cancún. It seems to me that our position and our targets really do set the pace in terms of the changes needed in order to pre-empt ecological disaster.
The Union's positions are still the right positions and we must not only clarify them at this conference; we must fight to obtain much better results than we had in Copenhagen.
Unfortunately, Commissioner, we must still expect it to be down to us to persuade the large states, especially the United States and China, to join in these general efforts to combat climate change. I trust that these efforts will be fruitful.
Member of the Commission. - Mr President, I thought I could limit myself to three basic comments after this lively debate, but I find I should firstly respond to a very direct question from Mr Pargneaux: I think that we can make good progress on the architecture for a green fund. However, for many parties, some of the very specific sources of finance will probably need a bit more looking into - as it is only two weeks since the High-Level Panel from the UN came forward with these various inputs.
Realistically, we should make substantial progress. We should know what we want to do with this fund and how to set it up. Then I am sure, soon thereafter, that we can also deliver on the requirements of the fund. I think we will have to progress gradually, but we are very much in favour of progressing on the green fund.
Now my three comments. Firstly, Marita Ulvskog said early in this debate that the climate issue has slid down the international agenda this year. That is of course true, but it is also true that if we compare our current position to two ago - or to five or ten years ago - we can see that climate is very much up on the agenda today.
Were it not for the run-up to the Copenhagen Accord, can you imagine that the issues on climate change, energy efficiency and how to promote green growth would have survived the economic crisis? I would argue probably not. It is something that this is still very much on our agenda in the EU, and it must also stay there.
Mr Ouzký mentioned that Europe is always 'too optimistic'; well maybe it is not always in vain. It is not the pessimists who achieve big things. By setting targets, Europe showed the way in 2008; and in the run-up to Copenhagen, a lot of economies followed.
Two years ago we were more or less alone in setting targets. In the run-up to Copenhagen, big economies such as Indonesia, Mexico, Korea, India, South Africa and others - the list is much longer - set domestic targets. All other things being equal, this is also very important when seen from a European business perspective. That was something we actually gained. Now in a lot of countries, these domestic targets will lead to some kind of paradigm shift. Yes, it is too slow in many ways, but actually we have come quite a long way.
Somebody referred to the emerging economies. This was not an issue for emerging economies before; two years ago the emerging economies would have said that climate change was not for them to deal with. The rich countries would have to deal with it - the developed countries. Today, because of Copenhagen they acknowledge that they have a co-responsibility. We must try to build on that in Cancún, and we will.
There were some questions on the CDM. Yes, it is a problem. We are facing some challenges in that respect, and that is part of our 'to do' list for Cancún: to try to take some steps forward in the reforms that are necessary in the CDM system.
I would like to say to Mr Skylakakis that I am happy to announce that tomorrow the Commission will come forward with our proposal on certain use restrictions on industrial gases. There has been a very fine cooperation with and involvement from Parliament, which is needed in order to reach a successful conclusion with the Member States. We will present our proposal tomorrow and I think that it will accommodate many of the concerns that this Parliament has raised.
My final comment is to Mr Leinen and Mr Arsenis, who both said that they were afraid that Cancún is being downplayed too much. I think that to say that we want an ambitious, substantial and balanced outcome - with all the elements that I mentioned and that the Belgian Presidency has mentioned - is not downplaying things too much. If we really get a decision on forestry, on adaptation, on technology, on the delivery of fast-start finance, on how to measure, report and verify carbon markets, and on the different elements that we have mentioned here, then I think it is substantial progress.
We all know why we cannot get one of the things we would like: the internationally binding deal. One of the reasons is the lack of progress in the American Senate. We all know that that is the reason why. However, I think that if we keep the momentum we are still likely to achieve the European target as soon as possible, namely to have the internationally binding deal.
We will all do our utmost to achieve that kind of progress in Cancún. The alternative is very bad; it is very grim. We must ensure this, and I can assure you that, together, the European delegation will do whatever we can to achieve this, and we will do so in such a way that the world can hear that we are speaking with a now famous 'one voice'. I hope it will be the famous 'one voice' where we are all saying the same thing, where we are coming up with the same priorities, whether we are ministers, from the Commission, experts, or Members of the European Parliament.
I am also looking forward to working with your delegation when we come to Cancún.
Mr President, honourable Members, naturally, I concur with the Commissioner's words, and I should also like to thank all the Members of this House for their many comments, including the concerns they have expressed. We have in any case taken note of them and shall take them into consideration. I should also like to thank the Commission and its services for their constructive cooperation thus far. I think that we should continue down this path, and that this will also be crucial in the coming days and weeks, both in Cancún and at the climate change conference itself. The Commissioner has answered many of the points, but I should like to mention some more aspects myself.
I have heard many comments about credibility, about 'speaking with one voice', and of course we must do this. I know from personal experience, having attended the 10th Meeting of the Conference of the Parties (COP 10) to the Convention on Biological Diversity (CBD) in Nagoya, that the European Union can indeed do this, and also that this is the only right way to achieve a good outcome. We must consider not only the experiences from Nagoya but also last year's bad experiences from Copenhagen, and learn from these. Indeed, the Council has done so; we have adopted a clear position ourselves. We have our Council conclusions, on the basis of which we can proclaim the EU's unambiguous message, including at international level.
Mr Eickhout, it goes without saying that, if the European Union has to return to the Council conclusions, EU coordination will apply, as has always been common practice, and that the message will be further agreed unambiguously there, too. I have also heard a number of comments about the progression to a 30% reduction. As you know, the Council has endorsed the Presidency report on this point, too: the report based on the Commission communication presenting an analysis of the impact of the progression to 30%. In this report - and this has been accepted by the Council - we requested the Commission to further examine the impact on Member States' levels. In that regard, it has also been promised that, in spring - at the Spring Council - a discussion will be held, on the basis of the Commission's further examination, on the progression to a 20% reduction.
Honourable Members, several of you have rightly pointed out the importance of the conference in Nagoya. It is not a matter of adjusting our ambitions. We have to be realistic, but we also have to make every effort to ensure that a good outcome is achieved in Cancún, too - a balanced package of measures. We, the Belgian Presidency, shall do everything in our power to achieve that outcome. We shall do so together with all the Member States, with the European Commission and with your support; we must ensure in this way that, on the strength of the confidence restored in Nagoya - where action at multilateral level succeeded in reaching an agreement once again - we are able to continue in this vein in Cancún and are also able to restore hope for the climate.
I have received one motion for a resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 25 November 2010.
Written statements (Rule 149)
You may have already heard about the HFC-23 scandal announced at yesterday's press conference held by the PPE Group. I too find it completely outrageous that European taxpayers should have to pay approximately 70 times more to destroy a greenhouse gas generated during the production of a refrigerant gas that is already in the process of being phased out, creating enormous extra profits for a few, mostly Chinese and Indian companies. The scandal adds insult to injury as the European Commission, citing investor confidence, is not planning to suspend the trade in these emissions immediately, before 2013, and to change this unsustainable situation.
This is even more outrageous in light of the fact that at international climate negotiations the Commission is doing everything in its power to block new accession states from maintaining Kyoto quotas that form part of their national wealth. It does this in spite of the fact that there are actual emissions reductions behind the quotas that former socialist countries, including Hungary, are entitled to, for which Eastern European countries have paid a considerable price since the regime change. However, the main issue in the scandal revealed yesterday is precisely that while European consumers have paid EUR 1.5 billion so far to destroy HFC-23, the atmospheric concentration of this gas, which is 12 000 times more aggressive than carbon dioxide, has increased considerably in the last two decades. It should therefore come as no surprise to us, ladies and gentlemen, that with such double standards the EU will not have a uniform stance in Cancún, as was the case in Copenhagen.
in writing. - (PT) I advocate a binding agreement featuring an international system of sanctions for the climate summit in Cancún that begins next Monday. It is clear that such an agreement will only make sense if it is binding on the major global emitters: the United States, China and India. The EU has been a leader in combating climate change, and should be encouraged to build on this leadership, although without forgetting the tremendous efforts that our industries have already made to respond to the mandatory reductions in emissions within Europe. It should be noted that the EU is responsible for around 15% of global emissions, and it is estimated that this percentage will fall to 10% by 2030, while the US, China and India are responsible for half of global emissions, with this trending upward. As a result, I cannot agree that the EU should unilaterally limit its CO2 emissions by 30%, rather than the target of 20%, if this is not going to be duly matched by other countries, notably the United States. This does not mean that the EU's ambition should be scaled back. On the contrary, I believe that, even if others do not go along with us, we should continue to focus our efforts on scientific research, technological innovation relating to non-carbon energy sources, energy efficiency and the creation of green jobs, in order to increase our competitiveness.
in writing. - (HU) Towards a post-Kyoto Protocol ... The 16th Conference of the Parties to the UN Framework Convention on Climate Change to be held in December in Mexico has even greater significance after the unsuccessful Copenhagen summit. Although at an international level Copenhagen can be considered a step forward, it falls far short of our expectations. The Kyoto Protocol expires in 2012, which is why it is extremely important that we have clearly defined global goals that are plain to everyone. It is not enough that there is relative agreement on the topic within the EU. It is important that the United States and the major Asian powers adopt our targets as well. Even if no agreement can be reached on figures and percentages in Cancún, it is absolutely essential that the Convention states agree on concrete plans and commitments, thus preparing the way for the conclusion of a post-Kyoto Protocol in South Africa in 2011. Agreement must be reached on topics such as financing, monitoring and control mechanisms. The European Union must set a good example by demonstrating a unified position.
I would like to start by pointing out that the climate change conference in Cancún is another big chance to do something for future generations, and at least partly make up for what we failed to do in Copenhagen. It is no longer possible to deny global climate change. The planting of vineyards in mountain areas, and the cultivation of crops where they never grew before, are examples of this, as is the more frequent occurrence than before of natural disasters. We must adopt a responsible and long-term solution. I am not an expert on the environment, and the theories differ, but I do believe that it is necessary to do something. We must stop discussing whether or not climate change is a fact, and instead discuss how to combat it. We must stop discussing whether or not climate change can be halted, and instead do something about it. The EU must be a leader in these discussions, as must all of its Member States. We have a responsibility for the future of the whole world. We must support a major reduction in the production of emissions, we must bring together regions, towns and the countryside to protect the environment, we must try to create more green jobs, and we must support investment in research and innovation. I believe that we are the ones who can still save this planet. However, we must stand together firmly and in unity.
The climate negotiations in Cancún start in only a week. The EU has adopted ambitious plans in the area of emission reductions, funding, forestry and technology transfer. On the one hand, diligence in climate negotiations is important, but this must not obscure the significance of the decisions which will actually be made at the conference. Conclusions should also be drawn from the disappointing results of the Copenhagen conference on climate change, at which no important, specific decisions were made. Therefore, during the 16th Conference of the Parties, the European Union should contribute to a restoration of confidence in international negotiations on climate change. The debate has already gone on long enough. Now in Cancún, specific relevant measures need to be worked out, on the basis of which it will be possible to make a comprehensive international agreement in South Africa in 2011.